Appeal of JOSEPH W. FERGUSON.Ferguson v. CommissionerDocket No. 1557.United States Board of Tax Appeals1 B.T.A. 1055; 1925 BTA LEXIS 2688; April 27, 1925, decided Submitted March 30, 1925.  *2688 Robert A. Littleton, Esq., for the Commissioner.  *1055  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from a determination of a deficiency in income taxes for the years 1918, 1919, and 1920, in the sum of $7,765.28.  *1056  The taxpayer is an individual whose place of business is Wichita Falls, Tex.The taxpayer claimed depletion on account of certain oil leases in the years here in question in the sums of $11,944.34, $4,737.83, and $3,594.44, respectively.  The Commissioner admits that he did not allow depletion in any sum in connection with the determination of the deficiency here at issue, but that there should be allowed in that connection for the years 1919 and 1920 depletion in the sums, respectively, of $3,160.43 and $854.69.  The taxpayer did not appear, either in person or by counsel, and adduced no evidence in support of his petition.  DECISION.  The tax should be recomputed in accordance with the foregoing findings based on the allegations of the petition of the taxpayer and the answer of the Commissioner.  The deficiency heretofore determined by the Commissioner with respect to the year 1918 is allowed, and the deficiency*2689  for the years 1919 and 1920 is allowed in part and disallowed in part.  Final determination of the Board will be settled on fifteen days' notice under Rule 50.